Citation Nr: 0707865	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  02-01 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC



THE ISSUE

Entitlement to a temporary total rating due to treatment for 
a service-connected disability requiring convalescence 
following ventral hernia surgery performed in March 1999.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1957 
to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions, in which the RO, inter alia, 
denied the veteran entitlement to a temporary total 
evaluation due to treatment for a service-connected condition 
requiring convalescence.  The veteran filed a notice of 
disagreement (NOD) in July 2001, and the RO issued a 
statement of the case (SOC) in January 2002.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2002.

In July 2003, the Board remanded the claim on appeal to the 
RO (via the Appeals Management Center (AMC)) for further 
development.  After accomplishing some further action, the 
RO/AMC continued denial of the veteran's claim (as reflected 
in the October 2004 supplemental SOC (SSOC)) and returned the 
matter to the Board. 

In February 2005, the Board again remanded the claim on 
appeal to the RO, via the AMC, for further development.  
After completing the requested action, the RO/AMC continued 
denial of the veteran's claim (as reflected in the January 
2006 SSOC) and returned the matter to the Board for further 
appellate consideration.

In March 2007, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no evidence showing that the veteran required 
any period of convalescence, severe postoperative residuals, 
or immobilization by cast due to treatment for a service-
connected disability subsequent to a ventral hernia repair in 
March 1999.


CONCLUSION OF LAW

The criteria for a temporary total rating due to treatment 
for a service-connected disability requiring convalescence 
following ventral hernia surgery performed in March 1999 are 
not met.  38 C.F.R. § 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).   Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini, 18 Vet. App. at 119.  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.  

In this appeal, an August 2003 RO letter informed the veteran 
of what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  A February 2004 letter requested the veteran 
to submit any evidence in his possession that pertained to 
the claim.  After the Board's remand, the October 2004 SSOC 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for a 
temporary total disability rating.  Further, the January 2006 
SSOC reflects readjudication of the claim after issuance of 
the aforementioned documents.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The Board also notes that, in a post rating, November 2006 
letter, the RO/AMC informed the appellant how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
[Parenthetically, the Board notes that Dingess/Hartman-which 
addressed claims for service connection and or higher 
ratings-is not clearly applicable to the claim herein 
decided.  In any event, because the Board's decision herein 
denies the claim for a temporary total rating, no disability 
rating or effective date is being, or is to be, assigned; 
accordingly, even if applicable, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.].  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as a VA examination report and outpatient 
treatment records from the VA Medical Center (VAMC) in 
Washington, D.C.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim. Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet App. 527 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

A temporary total disability rating (100 percent) will be 
assigned when it is established by report at hospital 
discharge or outpatient release that entitlement is 
warranted.  Total ratings will be assigned under this section 
if treatment of a service-connected disability resulted in 
(1) surgery necessitating at least one month of 
convalescence, (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or for continued use of 
wheelchair or crutches, (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30.

The veteran contends he is entitled to a temporary total 
disability rating pursuant to 38 C.F.R. § 4.30.  
Specifically, as shown as part of his October 2000 claim, he 
alleges that a temporary 100 percent rating should be 
assigned for a ventral hernia repair performed in March 1999 
at a private facility.  

The record reflects that the veteran is service connected for 
a hiatal hernia.

A March 1999 medical record from a private hospital shows 
that the veteran presented with a ventral hernia post 
hemicolectomy for diverticulosis five years previously.  
Elective repair was carried out using mesh on March 22, 1999.  
It was noted that the veteran had an uneventful postoperative 
recovery with advancement of diet, bowel motion, and all 
drains removed prior to discharge on March 26, 1999.

An April 1999 private medical record from T.M., M.D. revealed 
that the veteran was being seen in follow-up status post 
repair of a ventral hernia.  He was approximately two weeks 
post-op and was doing well.  The prior weekend, he noticed 
some drainage from his previous Jackson-Pratt (JP) insertion 
site, but this had spontaneously cleared on its own.  The 
veteran also noted some pink tinged urine at the end of 
urination, but no discomfort.  He reported a good appetite, 
normal bowel motions and otherwise normal urination.  
Physical examination revealed that the incision was well-
healed without evidence of infection or erythema.  There was 
no evidence of recurrent herniation.  There was no evidence 
of fluid collection underneath the incision, and currently, 
the JP drain site was healed without underlying inflammation, 
tenderness, or fluid collection.  The wound itself was 
nontender.  The physician stated that the veteran's wound 
appeared to be healing well and he suspected that the small 
amount of drainage from the drain site was a small residual 
hematoma, which had liquefied.  The pink tinged urine may be 
related to trauma secondary to the veteran's Foley catheter 
and this should gradually clear up.  It was noted that the 
veteran would gradually return to his normal activities and 
it seemed like overall, the veteran was healing quite well 
from the hernia repair.  He was to be followed in the clinic 
as occasion required.

A May 1999 medical record from a private hospital shows that 
the veteran complained of increased urinary frequency burning 
urgency for four days.  He was status post a ventral hernia 
repair in March 1999.  It was noted that his symptoms 
improved with cranberry juice.  The diagnosis was a urinary 
tract infection (UTI).

A July 2002 letter from the private physician, T.M., M.D., 
states that the veteran underwent ventral hernia repair on 
March 22, 1999 and was hospitalized for five days.  After the 
veteran was discharged, he saw this physician on an out-
patient basis for three months or more.  At this time, the 
veteran was instructed not to lift anything over 10 pounds, 
to limit his physical activity, and continue his physical 
therapy for 60 to 90 days.

Setting aside, for a moment, the fact that the veteran filed 
a claim for a temporary total rating more than one year after 
the surgery in question, the Board notes that the veteran's 
March 1999 surgery was for a ventral hernia related to 
previous surgery for diverticulosis five years prior.  In 
this regard, the ventral hernia repair performed in March 
1999 is not shown to be related to the veteran's service-
connected hiatal hernia, whereas a temporary total disability 
rating is assignable only for treatment of a service-
connected disability.  See 38 C.F.R. § 4.30 (2006).

Moreover, the Board, like the RO/AMC, also points out that, 
even if the veteran's ventral hernia repair performed in 
March 1999 was a result of his service-connected hiatal 
hernia (see October 2006 SSOC), a temporary total rating 
still would not be assignable in this case.  None of medical 
evidence of record shows that the veteran either required a 
period of at least one month convalescence, or that he 
suffered from incompletely healed surgical wounds, or 
required house confinement due to his service connected March 
1999 ventral hernia repair.  Although Dr. T.M. stated in his 
July 2002 letter that the veteran required out-patient 
treatment, physical therapy and had physical restrictions, 
Dr. T.M. did not state that the veteran needed one month of 
convalescence.  In addition, the veteran was found not to 
have any infection related to his ventral hernia repair and 
he was shown to be healing nicely.  These findings do not 
support an award of a temporary total disability rating under 
38 C.F.R. § 4.30.

For all the foregoing reasons, the claim for a temporary 
total rating due to treatment for a service-connected 
disability requiring convalescence following ventral hernia 
surgery performed in March 1999 must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as none of the competent evidence 
supports the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

A temporary total rating due to treatment for a service-
connected disability requiring convalescence following 
ventral hernia surgery performed in March 1999 is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


